Name: Commission Regulation (EC) No 1444/2003 of 13 August 2003 on the issue of import licences for sheepmeat and goatmeat products under GATT-WTO non-country-specific tariff quotas for the third quarter of 2003
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  trade;  international trade;  animal product;  Africa
 Date Published: nan

 Avis juridique important|32003R1444Commission Regulation (EC) No 1444/2003 of 13 August 2003 on the issue of import licences for sheepmeat and goatmeat products under GATT-WTO non-country-specific tariff quotas for the third quarter of 2003 Official Journal L 205 , 14/08/2003 P. 0015 - 0015Commission Regulation (EC) No 1444/2003of 13 August 2003on the issue of import licences for sheepmeat and goatmeat products under GATT-WTO non-country-specific tariff quotas for the third quarter of 2003THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2529/2001 of 19 December 2001 on the common organisation of the market in sheepmeat and goatmeat(1),Having regard to Commission Regulation (EC) No 1439/95 of 26 June 1995 laying down detailed rules for the application of Council Regulation (EC) No 2467/98 as regards the import and export of products in the sheepmeat and goatmeat sector(2), as last amended by Regulation (EC) No 272/2001(3), and in particular Article 16(4) thereof,Whereas:(1) Title II B of Regulation (EC) No 1439/95 contains detailed rules for the import and export of products in the sheepmeat and goatmeat sector with respect to the use of non-country-specific tariff quotas. Under Article 16(4) of Regulation (EC) No 1439/95, it is necessary to decide the extent to which import licences may be issued for applications lodged for the third quarter of 2003.(2) Under Article 15 of Regulation (EC) No 1439/95, the maximum quantity available for the third quarter of 2003 is one quarter of the total quota for the current year. Accordingly, the quantity available for the third quarter of 2003 is limited to 50 tonnes for quota No 09.4037 (countries in group 5) in the Annex to Commission Regulation (EC) No 2366/2002 of 27 December 2002 opening Community tariff quotas for 2003 for sheep, goats, sheepmeat and goatmeat(4), as last amended by Regulation (EC) No 915/2003(5). If the quantities covered by licence applications exceed the tariff quota of 50 tonnes they will be reduced proportionately. Applications for a quantity of 50 tonnes were accepted in France and also in the Netherlands between 1 and 10 July 2003 for the importation of products originating in South Africa (group 5 of the Annex to Regulation (EC) No 2366/2002). No applications have been made for imports of products originating in countries listed in the other country groups in the Annex to Regulation (EC) No 2366/2002.(3) In view of the quantities available for the third quarter, the acceptance percentage should be 50 % for group 5.(4) The licences may be used only for products which comply with the veterinary rules in force in the Community,HAS ADOPTED THIS REGULATION:Article 1From a total of 50 tonnes available for the whole of the Community, France and the Netherlands may each hereby issue import licences as provided for in Title II B of Regulation (EC) No 1439/95 for a quantity of 25 tonnes in carcass weight equivalent of products originating in South Africa applied for under quota No 09.4037 (group 5), referred to in the Annex to Regulation (EC) No 2366/2002, where the applications have been lodged between 1 and 10 July 2003 for the third quarter of 2003.The net weight authorised must be calculated in accordance with Article 5 of Regulation (EC) No 2366/2002.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply from 26 July 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 August 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 341, 22.12.2001, p. 3.(2) OJ L 143, 27.6.1995, p. 7.(3) OJ L 41, 10.2.2001, p. 3.(4) OJ L 351, 28.12.2002, p. 73.(5) OJ L 130, 27.5.2003, p. 5.